United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
P.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1403
Issued: November 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2014 appellant filed a timely appeal from a December 6, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which finalized an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,404.38, because postretirement life insurance premiums were not deducted from
her compensation payments from March 24, 2012 to October 19, 2013; and (2) whether OWCP
properly denied waiver of the overpayment; and (3) whether OWCP properly determined to
recover the overpayment at the rate of $120.00 from her continuing compensation payments.
FACTUAL HISTORY
On August 10, 2011 OWCP accepted that appellant, then a 39-year-old mail processing
clerk, had employment-related cervical spinal stenosis and degeneration of a cervical

intervertebral disc. On May 9 and August 3, 2012 it accepted cellulitis, other specified local
infection of skin and subcutaneous tissues, streptococcus group A infection, exacerbation of
thoracic degenerative disc disease, exacerbation of lumbar degenerative disc disease, cervicitis
and endocervicitis. Appellant last worked for the employing establishment on January 29, 2011.
She was placed on the periodic rolls and received wage-loss compensation benefits.
Postretirement life insurance premiums were not deducted from her payments.
On July 2, 2013 the Office of Personnel Management (OPM) Retirement Operations
Center, informed OWCP that as a compensationer, appellant was eligible to continue the Federal
Employees’ Group Life Insurance (FEGLI). The final base salary on which FEGLI was based
was $53,102.00. The postretirement election was no reduction and the commencement date for
postretirement deductions was March 24, 2012. OWCP began making deductions as of
October 20 to November 16, 2013 payment.
On October 22, 2013 OWCP issued a preliminary determination finding that appellant had
been overpaid in the amount of $2,404.38, because postretirement life insurance premiums were
not paid from March 24, 2012 to October 19, 2013. It made a preliminary finding that appellant
was without fault in creating an overpayment. OWCP calculated the overpayment, noting that
appellant’s postretirement life insurance premium was $117.08 per pay period. For the period
March 24, 2012 to October 19, 2013, appellant received $74,921.06 as she did not have the
postretirement life insurance premiums deducted. OWCP calculated that she should have been
paid $72,517.36, after the postretirement life insurance premiums were deducted. It subtracted
$72,517.36 from the amount she received $74,921.06 to determine that she received an
overpayment in the amount of $2,404.38. OWCP informed appellant of her right to challenge
the fact or amount of the overpayment or request a waiver of the overpayment. If appellant
wished a waiver of the overpayment, she was directed to submit financial information by
completing an overpayment recovery questionnaire. She was afforded 30 days to respond. The
record reflects that appellant did not respond.
By decision dated December 6, 2013, OWCP finalized that appellant received an
overpayment of compensation in the amount of $2,404.38, for which she was not at fault.
Appellant was not entitled to waiver of recovery of the overpayment. It directed recovery from
her continuing compensation payments at the rate of $120.00 per month.
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Group Life Insurance Program (FEGLI),1 most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
or more of the options. The coverage for basic life insurance is effective unless waived and the
premiums for basic and optional life coverage are withheld from the employee’s pay. At
separation from the employing establishment, the FEGLI insurance will either terminate or be
continued under “compensationer’ status. If the compensationer chooses to continue basic and
optional life insurance coverage, the schedule of deductions made will be used to withhold
premiums from his or her compensation payments. When an underwithholding of life insurance
1

The law governing life insurance for federal employees is found at 5 U.S.C. §§ 8701-8716.

2

premiums occurs, the entire amount is deemed an overpayment of compensation because OWCP
must pay the full premium to OPM upon discovery of the error.2
ANALYSIS -- ISSUE 1
OWCP found that appellant received a $2,404.38 overpayment of compensation because
postretirement insurance premiums were not deducted from her compensation payments from
March 24, 2012 to October 19, 2013.
The record reflects that OPM informed OWCP that the commencement date for the
postretirement deductions was March 24, 2012. The record reflects that no deductions for
postretirement life insurance were made until October 20, 2013. OWCP determined that, during
this period, the amount of deductions for the postretirement basic life insurance should have been
$2,404.38. The record contains OWCP payment records and worksheets documenting this
calculation. Appellant did not respond to the preliminary notice or contest the fact or amount of
the overpayment. The Board finds that she received an overpayment in the amount of $2,404.38.
LEGAL PRECEDENT -- ISSUE 2 & 3
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.3
Thus, a finding that appellant was without fault is not sufficient, in and of itself, for OWCP to
waive the overpayment.4 OWCP must exercise its discretion to determine whether recovery of
the overpayment would defeat the purpose of FECA or would be against equity and good
conscience, pursuant to the guidelines provided in the implementing federal regulations.5
Recovery of an overpayment will defeat the purpose of FECA if such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including
compensation benefits, to meet current ordinary and necessary living expenses, and the
beneficiary’s assets do not exceed a specified amount as determined by OWCP.6 Additionally
2

Id. at § 8707(d); Keith H. Mapes, 56 ECAB 130 (2004). An underwithholding of premiums results in a twotiered liability: The claimant owes the agency the underwithheld funds, and similarly the agency owes the insurance
fund/OPM. If this occurs, OWCP must make OPM whole and remit the entire amount of the underwithholding,
even if the debt is eventually waived. Federal (FECA) Procedure Manual, Part 5 -- Benefit Payments, Life
Insurance, Chapter 5.401.11.b(2) (August 2004).
3

Id. at § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436 and 10.437.

4

James Lloyd Otte, 48 ECAB 334 (19970; see William J. Murphy, 40 ECAB 569 (1989).

5

20 C.F.R. §§ 10.434 and 10.437.

6

Id. at § 10.436(a)(b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(1)(b) (June 2009).

3

recovery of an overpayment is considered to be against equity and good conscience when any
individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when any individual, in reliance on such payment or on notice
that such payments would be made, gives up a valuable right or changes his or her position for
the worse.7
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of FECA or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.8
When an overpayment has been made to an individual who is entitled to further payments
and no refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors so as to minimize any hardship.9
ANALYSIS -- ISSUE 2 & 3
OWCP advised appellant on October 22, 2013 of its preliminary determination of the
$2,404.38 overpayment and that she was found not at fault in the creation of the overpayment.
Although appellant was without fault, she nonetheless bears responsibility for providing the
financial information necessary to support the request for waiver. OWCP properly requested that
she submit information regarding her income, assets, and expenses by completing a
questionnaire and providing supporting documentation. However, appellant did not respond to
the request for financial information or documentation. In the absence of the information
requested, OWCP could not determine whether or not recovery of the overpayment would defeat
the purpose of FECA or be against equity and good conscience. Therefore, the Board finds that
OWCP properly denied waiver of recovery in conformance with its implementing regulations at
20 C.F.R. § 10.438(b).10
The Board also finds that OWCP properly determined to recover the overpayment at the
rate of $120.00 from her continuing compensation payments. Appellant did not provide any
financial information or documentation, as requested. The Board finds that in directing recovery
of the overpayment from her continuing compensation, OWCP followed its regulations at 20
C.F.R. § 10.441(a).
On appeal, appellant argued that, if she was aware the premiums were so high, she would
have canceled the insurance until her return to work. She stated that the overpayment would
7

Id. at § 10.437(a)(b).

8

Id. at § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

9

Id. at § 10.441(a).

10

See C.A., Docket No. 14-86 (issued April 14, 2014).

4

cause her undue hardship. As noted, the fact that she was without fault in the creation of the
overpayment is insufficient to warrant waiver of recovery of the overpayment. Appellant must
demonstrate that recovery would defeat the purpose of FECA or would be against equity and
good conscience.11 In this case, she failed to provide a Form OWCP-20 or any financial
information or documentation to establish that recovery of her overpayment would defeat the
purpose of FECA or be against equity and good conscience. Accordingly, appellant is not
entitled to waiver of recovery.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
$2,404.3, because postretirement life insurance premiums were not deducted from her
compensation payments from March 24, 2012 to October 19, 2013. The Board also finds that
OWCP properly denied waiver of the overpayment and properly determined to recover the
overpayment at the rate of $120.00 from her continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the December 6, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See James Lloyd Otte, supra note 4; see William J. Murphy, 40 ECAB 569 (1989); 20 C.F.R. §§ 10.434 and
10.437.

5

